F. H. Fullwood filed his petition in the Stark Common Pleas alleging that he has been an electrical contractor for more than seven years past and that the City of Canton passed an ordinance requiring the licensing of electrical contractors and a certain fee therefor. Full-wood applied for a license and was refused. The lower court which was affirmed by the Court of Appeals found in favor of the City. Fullwood contends in the Supreme Court:
1. That ordinance No-. 6367 of the City of Canton, providing for the licensing of eleetri-*141dans is invalid, because it is unreasonable and discriminatory, and violates his personal and property rights.
Attorneys — Cope, Hart & Drukenbrod, Canton, and Hart & Koehler, Alliance, for Full-wood; J. E. Kinnison, Canton, for City.
2. That the license fee is not only unreasonable in amount, but it becomes absolutely confiscatory when the full annual fee must be paid for any small fractional part of the year.
3. That the examination fee and license fees are exorbitant and amount to a tax or reve-nus measure, and the ordinance for this reason is invalid and illegal.
4. That the ordinance in question is void because it interferes with and nulifies the right of freedom of contract.